     Case 4:17-cr-00463-MHH-GMB Document 235 Filed 12/11/20 Page 1 of 28                 FILED
                                                                                2020 Dec-11 PM 04:03
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


                          UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ALABAMA

UNITED STATES OF AMERICA

                                              Case No. 4:17-cr-00463-MHH-GMB-1

V.
                                              ORDER ON MOTION FOR SENTENCE

                                              REDUCTION         UNDER   18   U.S.C.

JAMIE LEANN BEAM                              § 3582(c)(1)(A)


                                              (COMPASSIONATE RELEASE)




                     MEMORANDUM OPINON AND ORDER

      Jamie Beam has filed a motion for compassionate release under 18 U.S.C. §

3582(c)(1)(A) based on serious health concerns relating to the COVID-19 pandemic.

(Doc. 227). Ms. Beam is serving a 168-month sentence for drug crimes. To evaluate

Ms. Beam’s motion, by way of background, we first describe Ms. Beam’s trial court

proceedings, Ms. Beam’s sentence, and Ms. Beam’s administrative effort to obtain

compassionate release. Then, we review the standards that govern motions for

compassionate release and the impact of the current pandemic on incarceration.

Next, we consider Ms. Beam’s health conditions and the extent to which those

conditions make Ms. Beam vulnerable to serious outcomes if she should contract

COVID-19. Finally, we evaluate Ms. Beam’s request for compassionate release,

                                       1
    Case 4:17-cr-00463-MHH-GMB Document 235 Filed 12/11/20 Page 2 of 28




applying the legal standards that govern these motions to determine whether Ms.

Beam qualifies for conversion of her prison term to a special term of supervised

release.

                                        I.


         Ms. Beam was arrested on federal drug crime charges on November 8, 2017.

(Doc. 159, p. 2). On March 22, 2018, Ms. Beam pleaded guilty to possession with

intent     to   distribute   methamphetamine      and    unlawful     distribution   of

methamphetamine. There is a discrepancy between the description of the specific

charges in Ms. Beam’s plea agreement and in the discussion of charges during her

plea hearing, on the one hand, and, on the other hand, in the description of the

charges against her in the indictment, presentence investigation report, and judgment

in this case. In the indictment, Ms. Beam was charged in three counts as follows:

“conspir[acy] . . . to distribute and possess with intent to distribute 50 grams or more

of methamphetamine,” “distribut[ion of] 50 grams or more of methamphetamine,”

and “possess[ion] with intent to distribute 5 grams or more of methamphetamine.”

(Doc. 1, pp. 2–5).

         In the plea agreement, the offenses concerning Ms. Beam are listed as:

“Conspiracy to Distribute and Possession with Intent to Distribute More than 5

grams of Methamphetamine,” “Possession with Intent to Distribute More than 50

grams of Methamphetamine,” and “Possession with Intent to Distribute More than
                                             2
    Case 4:17-cr-00463-MHH-GMB Document 235 Filed 12/11/20 Page 3 of 28




50 grams of Methamphetamine.”              (Doc. 94, pp. 1–3). 1       Relying on the plea

agreement, during Ms. Beam’s change of plea hearing, the Court stated:

       You have indicated that you want to plead guilty to Counts 1, 2, and 7
       of the indictment. In Counts 1 and 2 of the indictment, you’re charged
       with the crime of conspiracy to distribute and possess with intent to
       distribute more than 5 grams of methamphetamine in violation of 21
       U.S. Code, Sections 846, 841(a)(1), and 841(b)(1)(A) and the crime of
       possession with intent to distribute more than 50 grams of
       methamphetamine in violation of 21 U.S. Code, Sections 841(a)(1) and
       841(b)(1)(A).

       With respect to Count 7, in Count 7, you are charged with the crime of
       possession with intent to distribute more than 50 grams of
       methamphetamine. That’s a violation of 21 U.S. Code, Sections
       841(a)(1) and 841(b)(1)(B).

(Doc. 214, pp. 5–7). Though the Court perpetuated the mistaken information that

Ms. Beam was charged in Count 1 with respect to 5 grams of methamphetamine

rather than 50 grams, the Court accurately explained the sentence Ms. Beam faced

under Counts 1, 2, and 7. The Court stated that under Counts 1 and 2, the mandatory

minimum sentence was not less than 20 years and that the maximum sentence was

life, the supervised release period was at least 10 years, and the term of imprisonment

on Count 7 was be a minimum of 10 years and a maximum term of life. (Doc. 214,

p. 7). In the judgement, the offenses are listed as: “Conspiracy to Distribute and

Possess with Intent to Distribute 50 Grams or More of Methamphetamine,”

“Unlawful Distribution of 50 Grams or More of Methamphetamine,” and


1
 The United States Code sections are correct in the plea agreement; they track the code sections
in the indictment. (Compare Doc. 1, pp. 1, 2, 4 and Doc. 94, pp. 1–3).
                                               3
     Case 4:17-cr-00463-MHH-GMB Document 235 Filed 12/11/20 Page 4 of 28




“Possession with Intent to Distribute 5 Grams or More of Methamphetamine.” (Doc.

162, p. 1). 2

        On August 10, 2018, the Court sentenced Ms. Beam to 168 months in prison.

(Doc. 162, p. 2). Ms. Beam is imprisoned at FCI Aliceville in Alabama, which

houses 1,278 inmates.             FCI ALICEVILLE, FEDERAL BUREAU                   OF   PRISONS,

https://www.bop.gov/locations/institutions/ali/ (last visited Dec. 2, 2020).                  Her

current projected release date is August 16, 2030. Ms. Beam asserts that on May 15,

2020, she filed a BP-9 form with the warden of FCI Aliceville to request

compassionate release. (Doc. 227, p. 5). She contends that her counselor returned

the form to her and told her that she first had to make an informal complaint on

regular paper before filing the BP-9. (Doc. 227, p. 5). On July 1, 2020, Ms. Beam

made a second request for compassionate release to the warden on regular paper as

instructed by her counselor, but she has not received a response. (Doc. 227, p. 5).




2
 In addition to her motion for compassionate release, Ms. Beam has filed a motion under 28 U.S.C.
§ 2255, which, liberally construed, raises a challenge to the knowing and voluntary nature of her
plea. See Beam v. United States of America, 4:19-cv-08023-MHH. This order addresses only Ms.
Beam’s motion for compassionate release, but the Court notes that in her § 2255 motion, Ms. Beam
argues that her counsel “failed to adequately communicate the law as it applied to [her] case and
[her] attorney failed to consult with [her] regarding key strategy decisions. [Ms. Beam’s] plea was
not ‘knowing and voluntary.’” (Doc. 1, p. 14).
                                                4
    Case 4:17-cr-00463-MHH-GMB Document 235 Filed 12/11/20 Page 5 of 28




                                       II.


      Ms. Beam argues that her medical conditions “place her at increased risk for

severe health consequences and death if she contracts COVID-19,” creating

extraordinary and compelling circumstances that warrant a modification of her

sentence. (Doc. 227, p. 1). Under 18 U.S.C. § 3582(b), a judgment of conviction

that includes a sentence of imprisonment “constitutes a final judgment and may not

be modified by a district court except in limited circumstances.” Dillon v. United

States, 560 U.S. 817, 824 (2010) (internal quotations omitted). Compassionate

release is one such circumstance. Under 18 U.S.C. § 3582(c)(1)(A)(i), the provision

that governs motions for compassionate release, a district court:

      may not modify a term of imprisonment once it has been imposed
      except that ... the court, upon motion of the Director of the Bureau of
      Prisons, or upon motion of the defendant after the defendant has fully
      exhausted all administrative rights to appeal a failure of the Bureau of
      Prisons to bring a motion on the defendant’s behalf or the lapse of 30
      days from the receipt of such a request by the warden of the defendant's
      facility, whichever is earlier, may reduce the term of imprisonment (and
      may impose a term of probation or supervised release with or without
      conditions that does not exceed the unserved portion of the original
      term of imprisonment), after considering the factors set forth in section
      3553(a) to the extent that they are applicable, if it finds that ...
      extraordinary and compelling reasons warrant such a reduction ... and
      that such a reduction is consistent with applicable policy statements
      issued by the Sentencing Commission[.]

18 U.S.C. § 3582(c)(1)(A)(i). So, to achieve relief under § 3582(c)(1)(A)(i), a

federal prisoner must exhaust her administrative remedies and demonstrate that


                                             5
    Case 4:17-cr-00463-MHH-GMB Document 235 Filed 12/11/20 Page 6 of 28




extraordinary and compelling reasons warrant a release, a sentence modification is

consistent with the policy supporting compassionate release, and release is

consistent with the sentencing factors identified in 18 U.S.C. § 3553(a).


      The United States believes that Ms. Beam has exhausted her administrative

remedies. (Doc. 233, p. 1). The Court agrees; Ms. Beam has submitted to the

warden at FCI Aliceville both a formal and an informal request for release, and she

has not received a response. Therefore, the Court must consider whether Ms.

Beam’s medical conditions constitute an extraordinary and compelling reason for a

reduction in her sentence. Congress has not identified specific circumstances that

rise to the level of “extraordinary and compelling” reasons for a sentence reduction,

but U.S.S.G. § 1B1.13 cmt. n.1., the United States Sentencing Commission’s policy

statement relating to sentence reductions, sheds light on the issue.


      The Commission has indicated that “a medical condition of the defendant

[that] substantially reduces his ability to provide self-care in prison, (B) the advanced

age of the defendant, and (C) the defendant’s family circumstances” may constitute

extraordinary and compelling reasons for a sentence reduction. United States v.

McCall, 465 F. Supp. 3d 1201, 1203 (M.D. Ala. 2020). The Commission also

recognizes “a ‘catchall’ provision where the Director of the BOP finds [that] ‘other

reasons’ exist that are ‘extraordinary and compelling.’ United States Sentencing


                                           6
    Case 4:17-cr-00463-MHH-GMB Document 235 Filed 12/11/20 Page 7 of 28




Commission Guidelines Manual § 1B1.13 cmt. n.1(D).” McCall, 465 F. Supp. 3d

at 1203. According to the Commission, before reducing a sentence, a district court

must find that “extraordinary and compelling reasons warrant the reduction” and that

“the defendant is not a danger to the safety of any other person or to the community,

as provided in 18 U.S.C. § 3142(g).” U.S.S.G. § 1B1.13. 3

       Ms. Beam argues that the spread of COVID-19 in prisons, the

mismanagement of prison outbreaks by the Bureau of Prisons, and the inability to

socially distance at FCI Aliceville, in combination with her underlying medical

conditions present extraordinary and compelling reasons justifying her release from

prison. (Docs. 227, 234). COVID-19 is “a novel severe acute respiratory illness”

for which “there is no known cure, no effective treatment, and no vaccine.” South

Bay United Pentecostal Church v. Newsom, 140 S. Ct. 1613 (2020) (Roberts, C.J.,

concurring in denial of application for injunctive relief). “Because people may be

infected but asymptomatic, they may unwittingly infect others.” South Bay United

Pentecostal Church, 140 S. Ct. at 1613 (Roberts, C.J., concurring). The pandemic

is now nearly one year old, and it “remains extraordinarily serious and deadly.”


3
  There is some debate about § 1B1.13’s application to motions for compassionate release filed by
a person other than the BOP. The Court looks to § 1B1.13 for guidance even if the guideline is
not directly applicable to Ms. Beam’s motion for compassionate release. McCall, 464 F. Supp. 3d
at 1203 (“[T]his policy guidance has not been updated since the passage of the First Step Act in
December 2018, Pub. L. No. 115-391. This court joins many others around the country in finding
that, with regard to any inconsistency between the statute and the policy statement, the policy
statement serves as guidance, but does not limit the court’s authority.”).

                                               7
    Case 4:17-cr-00463-MHH-GMB Document 235 Filed 12/11/20 Page 8 of 28




Roman Catholic Diocese of Brooklyn v. Cuomo, --- S. Ct. ---, 2020 WL 6948354, at

*8 (Nov. 25, 2020) (Kavanaugh, J., concurring). The United States has recorded

more than 15.4 million COVID-19 cases and more than 291,500 deaths since

January 21, 2020. UNITED STATES COVID-19 CASES             AND   DEATHS   BY   STATE,

CENTERS    FOR   DISEASE CONTROL   AND   PREVENTION, https://covid.cdc.gov/covid-

data-tracker/#cases_casesinlast7days (last visited Dec. 11, 2020). In Alabama,

where Ms. Beam is imprisoned, there are more than 284,000 confirmed COVID-19

cases and more than 4,000 deaths. ALABAMA, CORONAVIRUS RESOURCE CENTER,

JOHNS             HOPKINS            UNIVERSITY             OF            MEDICINE,

https://coronavirus.jhu.edu/region/us/alabama (last visited Dec. 11, 2020).

        Over the past several weeks, as temperatures have fallen and people have

spent more time indoors, COVID-19 cases have increased at significant rates. The

United States is averaging more than 2,000 deaths per day every day of December,

a weekly average of 182,663 new cases per day, and 101,276 hospitalizations (a

record number). Noah Higgins-Dunn, Covid is Killing More than 2,000 People a

Day in the U.S. as Infections and Hospitalizations Hit Records, CNBC, Dec. 5, 2020,

https://www.cnbc.com/2020/12/05/covid-is-killing-more-than-2000-people-a-day-

in-the-us-as-infections-surge.html. On Wednesday, December 9, more than 3,000

Americans died from COVID-19. Heather Hollingsworth & Marion Renault, One-

Day US Deaths Top 3,000, More than D-Day or 9/11, ASSOCIATED PRESS, Dec. 11,

                                         8
    Case 4:17-cr-00463-MHH-GMB Document 235 Filed 12/11/20 Page 9 of 28




2020,             https://apnews.com/article/public-health-new-york-new-york-city-

coronavirus-pandemic-a203294d021661100b57ddaeaa08bda9.                 Dr.    Robert

Redfield, Director of the Centers for Disease Control and Prevention, recently said

that “the next three months are ‘going to be the most difficult time in the public

health history of this nation,’” and that the United States death toll could reach

450,000 by February 2021. Antonia Noori Farzan et al, Coronavirus Live Updates:

U.S. Reports More Than 200,000 New Cases and 100,000 Hospitalizations for First

Time,                               WASHINGTON                                 POST,

https://www.washingtonpost.com/nation/2020/12/03/coronavirus-covid-live-

updates-us/ (last visited Dec. 3, 2020).

        As the United States Court of Appeals for the Eleventh Circuit has explained,

“[i]t would be a colossal understatement to say that the COVID-19 pandemic has

had far-reaching effects.” Swain v. Junior, 961 F.3d 1276, 1280 (11th Cir. 2020).

The Court of Appeals recognized that COVID-19 “poses particularly acute

challenges for the administration of the country’s jails and prisons.        Because

incarcerated inmates are necessarily confined in close quarters, a contagious virus

represents a grave health risk to them—and graver still to those who have underlying

conditions that render them medically vulnerable.” Swain, 961 F.3d at 1280.

Professor Kovarsky summed up the prison COVID-19 situation this way: “prisons

present systemic risks because the health infrastructure is deplorable, social

                                           9
    Case 4:17-cr-00463-MHH-GMB Document 235 Filed 12/11/20 Page 10 of 28




distancing is impossible, and the prisoner community has heightened medical

vulnerabilities. Those facilities [are] pandemic tinderboxes, and COVID [is] more

than enough to kindle the blaze.” Lee Kovarsky, Pandemics, Risks, and Remedies,

106 VA. L. REV. ONLINE 71, 97 (2020). “From the earliest days of the pandemic, it

was clear that the novel coronavirus posed an outsized danger to the more than two

million people locked inside America’s prisons and jails . . . . By summer, infection

rates in state and federal prisons dwarfed national rates by a ratio of 5.5 to 1, and,

accounting for age, people in prison were dying at three times the rate of society as

a whole.” Sharon Dolovich, Mass Incarceration, Meet COVID-19, 11/16/2020 U.

CHI. L. REV. ONLINE 4 (2020). As of December 11, 2020, 155 federal inmates and

two Bureau of Prisons staff members have died from COVID-19, and over 8,800

inmates and staff have tested positive. COVID-19, FEDERAL BUREAU OF PRISONS,

https://www.bop.gov/coronavirus (last visited Dec. 11, 2020).

       A “single prisoner infection ultimately threaten[s] the entire institutional

community.” Lee Kovarsky, Pandemics, Risks, and Remedies, 106 VA. L. REV.

ONLINE 71 (2020). 4 This is especially true when prisons do not test asymptomatic

prisoners. 5 FCI Talladega, a BOP facility in Alabama, is a case in point. As of


4
 See also Segars v. United States, No. 16-20222-3, 2020 WL 3172734, at *3 (E.D. Mich. June 15,
2020) (“The prison’s report of zero confirmed cases is more likely a result of a lack of testing than
a lack of the virus’ presence in the prison.”).
5
 See Linda So & Grant Smith, In Four U.S. State Prisons, Nearly 3,300 Inmates Test Positive for
Coronavirus    --    96%      Without      Symptoms,      REUTERS       (Apr.    25,     2020,
                                                10
        Case 4:17-cr-00463-MHH-GMB Document 235 Filed 12/11/20 Page 11 of 28




December 5, 2020, the facility reported that 19 prisoners and 19 staff members had

COVID-19.                   FACILITY-LEVEL            BOP          COVID-19            TRENDS,

https://www.arcgis.com/apps/MapSeries/index.html?appid=a3e98be1aab94eadaaea

a96ed176f418 (last visited Dec. 11, 2020). As of December 10, 2020, BOP reports

that 36 prisoners and 25 staff have tested positive for COVID-19. COVID-19

CORONAVIRUS, FEDERAL BUREAU              OF   PRISONS, https://www.bop.gov/coronavirus/

(last visited Dec. 11, 2020).

                                              III.

          As noted, Ms. Beam is serving her sentence at FCI Aliceville. That facility

currently has three inmates and eight staff with confirmed cases of COVID-19; 47

inmates and 9 staff have recovered. COVID-19 CORONAVIRUS, FEDERAL BUREAU

OF   PRISONS, https://www.bop.gov/coronavirus/ (last visited Dec. 11, 2020). Ms.

Beam is 43 years old.         (Doc. 227, p. 1; Doc. 159, p. 3).             She suffers from

hypothyroidism, severe obesity, hypertension, and Type II Diabetes. (Doc. 227, p.

1). 6



https://www.reuters.com/article/us-health-coronavirus-prisons-testing-in/in-four-u-s-state-
prisons-nearly-3300-inmates-test-positive-for-coronavirus-96-without-symptoms-
idUSKCN2270RX); Dawson White, Prisons Slammed with Coronavirus Cases – And Many
Inmates      Don’t    Have       Symptoms,      MIAMI      HERALD         (Apr.     28,     2020,
https://www.miamiherald.com/news/coronavirus/article242338956.html).
6
  In its response in opposition to Ms. Beam’s motion for compassionate release, the United States
“does not dispute that [Ms. Beam] has two medical conditions, obesity and type 2 diabetes, that
place her at an increased risk for severe illness from Covid-19, and one condition, hypertension,
that might place her at an increased risk for severe illness from Covid-19.” (Doc. 233, pp. 1–2).
                                                11
    Case 4:17-cr-00463-MHH-GMB Document 235 Filed 12/11/20 Page 12 of 28




       With respect to obesity, at the time of her PSR interview, Ms. Beam was 5’

11” and weighed 285 pounds: her body mass index was 39.7 which is obese. (Doc.

159, p. 22, ¶ 105).7 In May 2020, Ms. Beam weighed 346 pounds, registering a BMI

of 48.3. (Doc. 227, p. 11; Doc. 227-1, p. 77). According to Rush University Medical

Center, a “normal” weight range for someone who is 5’ 11” is between 136 and 178

pounds. HOW MUCH SHOULD I WEIGH?, RUSH UNIVERSITY MEDICAL CENTER,

https://www.rush.edu/health-wellness/quick-guides/what-is-a-healthy-weight (last

visited Dec. 2, 2020).

       According to the CDC, severe obesity “increases your risk of severe illness

from COVID-19.” OVERWEIGHT, OBESITY                  AND   SEVERE OBESITY, PEOPLE          WITH

CERTAIN MEDICAL CONDITIONS, CORONAVIRUS DISEASE, CENTERS                          FOR   DISEASE

CONTROL      AND    PREVENTION, https://www.cdc.gov/coronavirus/2019-ncov/need-

extra-precautions/people-with-medical-conditions.html (last visited Dec. 2, 2020).

The CDC lists obesity as an underlying medical condition putting patients “at higher

risk for severe COVID-19 associated illness.” Hilda Razzaghi et al., Estimated

County-Level Prevalence of Selected Underlying Medical Conditions Associated



For the reasons discussed below, the United States understates the threat that Ms. Beam faces from
hypertension. The United States also has overlooked Ms. Beam’s hypothyroidism and her overall
health status.
7
    ADULT BMI CALCULATOR, CENTERS FOR DISEASE CONTROL AND PREVENTION,
https://www.cdc.gov/healthyweight/assessing/bmi/adult_bmi/english_bmi_calculator/bmi_calcul
ator.html (last visited Dec. 2, 2020).
                                               12
   Case 4:17-cr-00463-MHH-GMB Document 235 Filed 12/11/20 Page 13 of 28




with Increased Risk for Severe COVID-19 Illness – United States, 2018, Centers for

Disease        Control        and         Prevention,    July       24,       2020,

https://www.cdc.gov/mmwr/volumes/69/wr/mm6929a1.htm?s_cid=mm6929a1_w

(listing obesity as risk factor for severe COVID-19 outcome).

      Researchers report that “[a] growing body of evidence indicates that obesity

is strongly and independently associated with adverse outcomes of COVID-19,

including death.” Sam M. Lockhart & Stephen O’Rahilly, When Two Pandemics

Meet: Why is Obesity Associated with Increased COVID-19 Mortality?, MED

(2020), https://www.ncbi.nlm.nih.gov/pmc/articles/PMC7323660/pdf/main.pdf; see

also Sara Y. Tartof, et al., Obesity and Mortality Among Patients Diagnosed with

COVID-19: Results From an Integrated Health Care Organization, ANNALS            OF

INTERNAL MEDICINE (2020), https://www.acpjournals.org/doi/pdf/10.7326/M20-

3742 (concluding that “[o]besity plays a profound role in risk for death from

COVID-19, particularly in . . . younger populations” and identifying severe obesity

as “a target for early intervention.”).


      District courts in this circuit have concluded that obesity is a comorbidity

justifying compassionate release because of the heightened risk COVID-19 poses to

obese prisoners. See, e.g., United States v. Asher, 467 F. Supp. 3d 1285, 1291 (N.D.

Ga. 2020) (granting compassionate release because defendant was at “higher risk for

getting and becoming seriously ill and dying from COVID-19 because of his medical
                                           13
    Case 4:17-cr-00463-MHH-GMB Document 235 Filed 12/11/20 Page 14 of 28




conditions” including obesity); United States v. Howard, --- F. Supp. 3d ---, 2020

WL 5644880, at *3 (M.D. Ala. Sept. 22, 2020) (granting compassionate release

because obesity and other comorbidities “present[] ‘extraordinary and compelling’

reasons for release” particularly because “these chronic conditions substantially

diminish his ability ‘to provide self-care within the environment of a correctional

facility . . . .”).

        In addition to being obese, Ms. Beam suffers from Type II Diabetes. (Doc.

227, p. 10; Doc. 227-1, p. 1; Doc. 233, p. 2). She developed diabetes after she

entered prison. (Doc. 227-1, p. 57). “Early research show[ed] that diabetes patients

. . . have [COVID-19] mortality rates that are more than twice as high as overall

mortality rates.” United States v. Rodriguez, 451 F. Supp. 3d 392, 394 (E.D. Pa.

2020). The CDC states that “[h]aving type 2 diabetes increases your risk of severe

illness from COVID-19.” DIABETES, PEOPLE WITH CERTAIN MEDICAL CONDITIONS,

CORONAVIRUS DISEASE, CENTERS         FOR     DISEASE CONTROL    AND   PREVENTION,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-

medical-conditions.html (last visited Dec. 2, 2020). “People with diabetes tend to

live in a chronic inflammatory state, setting them up for a more severe inflammatory

response to Covid-19 that can culminate in a life-threatening cytokine storm.”

Elizabeth Cooney, Why People with Diabetes are Being Hit so Hard by Covid-19,

STAT, Oct. 1, 2020, https://www.statnews.com/2020/10/01/why-people-with-

                                        14
   Case 4:17-cr-00463-MHH-GMB Document 235 Filed 12/11/20 Page 15 of 28




diabetes-are-being-hit-so-hard-by-covid-19/. “People with type 2 diabetes also have

more ACE2 receptors in many tissues, including those lining blood vessels . . .

opening many more doors to Covid-19 invasion. ACE2 is one receptor that the

coronavirus’s spike protein uses to gain entry into cells.” Elizabeth Cooney, Why

People with Diabetes are Being Hit so Hard by Covid-19, STAT, Oct. 1, 2020,

https://www.statnews.com/2020/10/01/why-people-with-diabetes-are-being-hit-so-

hard-by-covid-19/.


        Ms. Beam also suffers from hypertension, meaning high blood pressure.

(Doc. 227, p. 1; Doc. 233, p. 2; Doc. 159, p. 23, ¶ 106). Ms. Beam was first

diagnosed with high blood pressure in 2003 and has used prescription Lisinopril to

help manage the condition. (Doc. 159, p. 23, ¶ 106). “The latest evidence shows

that people with uncontrolled or untreated high blood pressure may be at risk of

getting severely ill with COVID-19.” William F. Marshall, III, COVID-19 and High

Blood     Pressure:   Am   I   at   Risk?,   MAYO    CLINIC,    June   30,   2020,

https://www.mayoclinic.org/diseases-conditions/coronavirus/expert-

answers/coronavirus-high-blood-pressure/faq-20487663.       “The most prevalent

comorbidity in patients hospitalized for COVID-19 was hypertension, which was

also a risk factor for acute kidney injury in the [emergency room] and mortality in

these patients . . . .” Darlene Dobkowski, Studies Find Hypertension Most Prevalent

Comorbidity in Patients Hospitalized for COVID-19, CARDIOLOGYTODAY, Sept. 10,
                                        15
   Case 4:17-cr-00463-MHH-GMB Document 235 Filed 12/11/20 Page 16 of 28




2020,        https://www.healio.com/news/cardiology/20200910/hypertension-may-

affect-outcomes-in-covid19. The American Medical Association has explained that

this “dangerous trend in hypertension” may leave patients “at increased risk for more

severe outcomes if they acquire the SARS-CoV-2 infection.” Sara Berg, Why BP

Control Takes on Greater Importance During COVID-19, AMERICAN MEDICAL

ASSOCIATION,       Nov.      17,    2020,     https://www.ama-assn.org/delivering-

care/hypertension/why-bp-control-takes-greater-importance-during-covid-19.

        Courts have recognized that hypertension can be one underlying health

condition that supports compassionate release. See, e.g., United States v. Weems, --

- F. Supp. 3d ---, 2020 WL 4558381, at *5 (S.D. Fla. Aug. 7, 2020) (granting

compassionate release when inmate had health conditions and “other elevating-risk

health problems like hypertension.”); United States v. Feucht, 462 F. Supp. 3d 1339

(S.D. Fla. 2020) (granting compassionate release to defendant with hypertension and

other health conditions); United States v. Bertrand, --- F. Supp. 3d ---, 2020 WL

2179387 (N.D. Fla. Apr. 20, 2020) (same).

        Ms. Beam’s hypertension is serious and potentially fatal even in the absence

of COVID-19. Her medical records show that in October 2019, she visited the

medical staff at FCI Aliceville twice within a few days because she was experiencing

pain on the left side of her neck, jaw, and chest and numbness and swelling in her

legs. (Doc. 227-1, pp. 74, 77). An initial EKG revealed that Ms. Beam was suffering

                                         16
    Case 4:17-cr-00463-MHH-GMB Document 235 Filed 12/11/20 Page 17 of 28




from bradycardia. (Doc. 277-1, p. 75). 8 In December 2019, the medical staff

increased the medication that Ms. Beam is prescribed to treat her hypertension.

(Doc. 277-1, p. 66). On January 31, 2020, Ms. Beam was designated for chronic

care because of her hypertension and diabetes. (Doc. 277-1, pp. 71–72). Medical

staff order an EKG for her. (Doc. 277-1, p. 71).

       In February 2020, Ms. Beam presented to medical staff with an elevated TSH

level. TSH means thyroid-stimulating hormone. “TSH normal values are 0.5 to 5.0

mIU/L.”      WHAT    ARE   NORMAL THYROID HORMONE LEVELS?, UCLA HEALTH,

https://www.uclahealth.org/endocrine-center/normal-thyroid-hormone-levels, (last

visited Dec. 11, 2020) . In February 2020, Ms. Beam’s thyroid level was 6.530 (Doc.

277-1, p. 73). She was diagnosed with hypothyroidism and prescribed medication

for treatment. At the same visit, medical staff doubled Ms. Beam’s prescription for

metformin, a drug used to treat diabetes, because Ms. Beam’s A1C level had

increased. (Doc. 277-1, pp. 74–76).

       The CDC has explained that individuals with one or more risk factors, like

Type II Diabetes, obesity, and hypertension, are most vulnerable to ICU admission.


8
        BRADYCARDIA,          MAYO          CLINIC,         https://www.mayoclinic.org/diseases-
conditions/bradycardia/symptoms-causes/syc-
20355474#:~:text=Bradycardia%20is%20a%20slower%20than,rich%20blood%20to%20the%20
body.;%20https://www.heart.org/en/health-topics/arrhythmia/about-arrhythmia/bradycardia--
slow-heart-rate (“Bradycardia is a slower than normal heart rate. The hearts of adults at rest
usually beat between 60 and 100 times per minute. If you have bradycardia . . . your heart beats
fewer than 60 times a minute. Bradycardia can be a serious problem if the heart doesn’t pump
enough oxygen-rich blood to the body.”) (last visited Dec. 8, 2020).
                                              17
   Case 4:17-cr-00463-MHH-GMB Document 235 Filed 12/11/20 Page 18 of 28




See Preliminary Estimates of the Prevalence of Selected Underlying Health

Conditions Among Patients with Coronavirus Disease 2019 – United States,

February 12–March 28, 2020, CENTERS FOR DISEASE CONTROL AND PREVENTION,

April     3,   2020,   https://www.cdc.gov/mmwr/volumes/69/wr/mm6913e2.htm.

According to a June 2020 paper, “patients with COVID-19 disease who have

comorbidities, such as hypertension or diabetes mellitus, are more likely to develop

a more severe course and progression of the disease.” Adekunle Sanyaolu et al,

Comorbidity and its Impact on Patients with COVID-19, SN COMPREHENSIVE

CLINICAL               MEDICINE,             June             12,             2020,

https://www.ncbi.nlm.nih.gov/pmc/articles/PMC7314621/pdf/42399_2020_Article

_363.pdf. The researchers concluded that “COVID-19 patients with history of

hypertension, obesity, chronic lung disease, diabetes, and cardiovascular disease

have the worst prognosis and most often end up with deteriorating outcomes such as

ARDS and pneumonia.” Adekunle Sanyaolu et al, Comorbidity and its Impact on

Patients with COVID-19, SN COMPREHENSIVE CLINICAL MEDICINE, June 12, 2020,

https://www.ncbi.nlm.nih.gov/pmc/articles/PMC7314621/pdf/42399_2020_Article

_363.pdf.


        Ms. Beam’s potential need for hospitalization if she contracts COVID-19

presents a challenge for her as an inmate at FCI Aliceville. Her medical records

show that in 2019, when she needed medical treatment for hypertension, she was

                                        18
   Case 4:17-cr-00463-MHH-GMB Document 235 Filed 12/11/20 Page 19 of 28




sent to Pickens County Medical Center. (Doc. 227-1, p. 46). Pickens County

Medical Center closed in March 2020. See Alan Collins, Rural Hospitals Being

Strained     by    COVID-19        Patients,    WBRC,       Nov.     17,     2020,

https://www.wbrc.com/2020/11/17/rural-hospitals-being-strained-by-covid-

patients/. Residents of Pickens County who require medical treatment now must

travel to Columbus, Mississippi or Tuscaloosa, Alabama for hospitalization. See

WVUA 23 Digital Desk, Pickens County Deals With Coronavirus Complications,

Apr.   13,    2020,    https://wvua23.com/pickens-county-deals-with-coronavirus-

complications/. According to Google Maps, a trip from FCI Aliceville to Columbus,

Mississippi, without traffic, can take between 37 and 44 minutes; a trip from FCI

Aliceville to Tuscaloosa takes about an hour. First responders and medics have been

feeling the strain of the Pickens County hospital closure, explaining that

“ambulance[s] ha[ve] been working overtime . . . trying to take care of just the

normal traffic, much less new traffic that has been generated by this virus.” WVUA

23 Digital Desk, Pickens County Deals With Coronavirus Complications, Apr. 13,

2020, https://wvua23.com/pickens-county-deals-with-coronavirus-complications/.

The lack of medical facilities near FCI Aliceville present a serious threat to Ms.

Beam should she require hospitalization or more serious treatment for COVID-19 or

her other underlying health conditions.




                                          19
   Case 4:17-cr-00463-MHH-GMB Document 235 Filed 12/11/20 Page 20 of 28




      Ms. Beam’s options for medical treatment will improve significantly if she is

released from prison. Upon release, Ms. Beam plans to live with her husband in

Gadsden, Alabama. (Doc. 227, p. 2). Gadsden Regional Medical Center and

Riverview Regional Medical Center serve the Gadsden community.            Gadsden

Regional Medical Center has a 346-bed facility and highly-rated programs in

cardiology and emergency care.         GADSDEN REGIONAL MEDICAL CENTER,

https://www.gadsdenregional.com/?utm_campaign=gmb-

website&utm_medium=organic&utm_source=google (last visited Dec. 8, 2020).

Riverview Regional Medical Center has a 281-bed facility and in 2018 received the

“Healthgrades 2018 Patient Safety Excellence Award, a designation that recognizes

superior performance of hospitals that have prevented the occurrence of serious,

potentially avoidable complications for patients during hospital stays.” Riverview

Regional Medical Center Receives Healthgrades 2018 Patient Safety Excellence

Award,                      Nov.                     15,                     2018,

https://www.riverviewregional.com/news/2018/november/riverview-regional-

medical-center-receives-healt/.


      The Court concludes that Ms. Beam’s status as a chronic care inmate with

Type II diabetes, obesity, and hypertension makes her extremely vulnerable to

severe outcomes, including death, if she should contract COVID-19. Even though

the current rate number of positive COVID-19 tests at FCI Aliceville is relatively
                                        20
   Case 4:17-cr-00463-MHH-GMB Document 235 Filed 12/11/20 Page 21 of 28




small, Ms. Beam’s risk of contracting COVID-19 in prison is significant and the

potential for exposure is growing as the rate of COVID-19 cases accelerates. Ms.

Beam’s significant vulnerability to a severe outcome if she contracts COVID-19 is

an extraordinary and compelling circumstance that supports a modified sentence.


                                       IV.


      A review of the sentencing factors 18 U.S.C. § 3553(a) supports a

modification of Ms. Beam’s sentence. The United States correctly points out that

Ms. Beam was convicted for her role in “a significant drug conspiracy in which she

sold methamphetamine and worked with her brother and another co-conspirator to

procure large amounts of methamphetamine.” (Doc. 233, p. 3). The United States

argues that Ms. Beam’s current sentence reflects “the seriousness of the offense and

was imposed to afford adequate deterrence to criminal conduct.” (Doc. 233, p. 3).


      That is so, but the fact remains that Ms. Beam was convicted for conduct that

occurred over a fairly short period of time. Although she was part of a drug

conspiracy that lasted between 2014 and 2016, (Doc. 159, p. 8, ¶ 31), she was

actively involved in the conspiracy for only a few months, (Doc. 159, pp. 10–11, ¶¶

43, 44, 49). The PSR explains that Ms. Beam “monitored drug transactions,

transported, and sold drugs . . . .” (Doc. 159, p. 8, ¶ 32; see also Doc. 159, p. 8, ¶

36). After her arrest in October of 2015, Ms. Beam spent three years on pretrial

                                         21
    Case 4:17-cr-00463-MHH-GMB Document 235 Filed 12/11/20 Page 22 of 28




release which, she argues “is strong evidence that she is unlikely to reoffend and

unlikely to pose a danger to the community as long as she continues in treatment for

substance abuse.” (Doc. 234, p. 1). 9 The Court agrees.


       Though the seriousness of Ms. Beam’s offense and the need for punishment

and deterrence have not changed since the Court sentenced Ms. Beam, the law that

sets the penalty for her crimes has changed. Shortly after the Court sentenced Ms.

Beam, Congress adopted the First Step Act of 2018, Pub. L. No. 115-391. Under

that legislation, Ms. Beam’s prior felony conviction would not enhance her penalties,

as it did at the time of sentencing. When the Court sentenced her in August 2018,

Ms. Beam was subject to an enhanced mandatory minimum sentence of 20 years

imprisonment under 21 U.S.C. § 841(b)(1)(A). At that time, the enhancement

applied “to any ‘prior conviction for a felony drug offense.’” (Doc. 227, p. 6)

(quoting 21 U.S.C. § 841(b)(1)(A) (2017)).              The First Step Act amended §

841(b)(1)(A), and now the drug offense enhancement applies only to a “prior

conviction for a serious drug felony.” 21 U.S.C. § 841(b)(1)(A). Ms. Beam argues

that her previous drug conviction would not be a “serious drug felony” because she

only received probation and today a “serious drug felony” requires, among other

factors, that the offender “served a term of imprisonment of more than 12 months.”

9
  Ms. Beam’s alcohol and drug use both began at age eight. (Doc. 159, p. 23, ¶¶ 109–10). Her
father provided her with alcohol when she was eight, and she first used marijuana when she was
eight. (Doc. 159, p. 23, ¶¶ 109–10).
                                             22
   Case 4:17-cr-00463-MHH-GMB Document 235 Filed 12/11/20 Page 23 of 28




(Doc. 227, p. 6) (quoting 21 U.S.C. § 802(57)(A)). If the Court sentenced Ms. Beam

today, her statutory sentencing range would be 10 years to life imprisonment under

21 U.S.C. § 841(b)(1)(A).


      In addition, under the First Step Act, if the Court were to sentence Ms. Beam

today, she would qualify for safety valve relief. Currently, under the safety valve,

found at 18 U.S.C. § 3553(f), a district court “shall impose a sentence . . . without

regard to any statutory minimum sentence” if an offender satisfies certain criteria.

Relevant to Ms. Beam, the offender must not have: “(A) more than 4 criminal history

points, excluding any criminal history points resulting from a 1-point offense, as

determined under the sentencing guidelines; (B) a prior 3-point offense, as

determined under the sentencing guidelines; and (C) a prior 2-point violent offense,

as determined under the sentencing guidelines[.]” 18 U.S.C. § 3553(f)(1)(A-C).

Before the First Step Act amendments, an offender “could not qualify for the safety

valve if the defendant had ‘more than 1 criminal history point.’” (Doc. 227, p. 7)

(quoting 18 U.S.C. § 3553(f) (2017)). Because Ms. Beam had more than one

criminal history point, she did not qualify for the safety valve at her August 2018

sentencing. (See Doc. 159, p. 16, ¶ 73).


      Today, Ms. Beam would qualify for the safety valve because she does not

have more than 4 criminal history points, and she does not have a prior 3-point or 2-


                                           23
     Case 4:17-cr-00463-MHH-GMB Document 235 Filed 12/11/20 Page 24 of 28




point offense. Therefore, if the Court were to sentence Ms. Beam today, her total

offense level would decrease from 31 to 29, establishing a guideline sentencing

range of 108-135 months. With the safety valve and other considerations that

prompted a sentence below the guideline range in August 2018, Ms. Beam’s

sentence likely would be well below 100 months.


       Thus, Congress has decided that Ms. Beam should not face the stiff penalty

that the Court imposed at sentencing. Though the First Step Act does not apply

retroactively to Ms. Beam, the Court considers the impact of the legislation in

reviewing the sentencing factors at 3553(a).                 In addition, the 3553(a) factor

concerning the most effective way to provide medical treatment now favors a

sentence modification. 18 U.S.C. § 3553(a)(2)(D). COVID-19 has exacerbated the

strain on an already-taxed prison health care system. 10 As noted, if Ms. Beam were

to require hospitalization for treatment, she would not be able to receive that

treatment at FCI Aliceville or even in the community in which the BOP facility is



10
   See Andrew Brunsden, Comment, Hepatitis C in Prisons: Evolving Toward Decency Through
Adequate Medical Care and Public Health Reform, 54 UCLA L. REV. 465, 507 (2006) (“[T]he
rapid growth of prison populations, aging inmates, and rising health care costs . . . exert increasing
pressure on prison health programs with limited resources to meet medical needs.”); Evelyn
Malavé, Note, Prison Health Care After the Affordable Care Act: Envisioning an End to the Policy
of Neglect, 89 N.Y.U. L. REV. 700, 706 (2014) (“A lack of funding causes prisons to eliminate all
but the most essential programs. Mental health care in prisons is particularly abysmal: Many
prisons have inadequately trained staff and tend to rely on mostly medication-based treatment --
rather than emphasizing therapy and counseling -- and the segregation of mentally ill prisoners . .
. .”).

                                                 24
   Case 4:17-cr-00463-MHH-GMB Document 235 Filed 12/11/20 Page 25 of 28




located. Between the inability to social distance in prison and the shortage of

medical equipment and care near FCI Aliceville, Ms. Beam is in an extremely poor

environment, given her underlying medical conditions and the increasing threat of

COVID-19. Because imprisonment compounds the risks of COVID-19, particularly

for a vulnerable prisoner like Ms. Beam, the Court concludes that Ms. Beam’s

medical needs will be met in the “most effective manner” at home, where she can

socially distance, practice personal hygiene, and where, if he contracts COVID-19,

she can access the care she needs through local health care providers.


      While Ms. Beam has served only 26 months of her sentence, further

imprisonment is not necessary to deter future criminal conduct. Before she was

sentenced for her crime in this case, Ms. Beam had not spent a significant amount of

time in jail or prison. (Doc. 159, pp. 17–19). The two years that she has lived in

federal custody likely has had a significant deterrent impact. She has no disciplinary

record in prison. Exhibit A. In addition, Ms. Beam previously has been successful

on probation, having completed five years of probation between 2006 and 2011 on

state drug charges. (Doc. 159, pp. 17–18). And Ms. Beam will know that if she

violates the conditions that will govern her lengthy term of supervision, she will

return to prison. Therefore, she is not likely to return to drug distribution, especially

if she receives the drug treatment that she needs.



                                           25
   Case 4:17-cr-00463-MHH-GMB Document 235 Filed 12/11/20 Page 26 of 28




      District courts across the country have granted motions for compassionate

release from inmates who have served only a small portion of their term of

imprisonment for drug-related crimes. See, e.g., United States v. Locke, No. CR18-

0132 RAJ, 2020 WL 3101016 (W.D. Wash. June 11, 2020) (granting compassionate

release to inmate convicted of drug and gun offenses who served only “a few

months” of his 62-month term of imprisonment); United States v. Fowler, 445 F.

Supp. 3d 452, 453 (N.D. Cal. 2020) (granting compassionate release to inmate

convicted of methamphetamine distribution after serving less than a year of her 60-

month term of imprisonment); United States v. Barber, 466 F. Supp. 3d 1127, 1128

(D. Or. 2020) (granting compassionate release to inmate convicted of cocaine

distribution after serving eight months of a 60-month term of imprisonment); United

States v. Delgado, 457 F. Supp. 3d 85, 87 (D. Conn. 2020) (granting compassionate

release to inmate convicted of cocaine distribution after serving 29 months of a 120-

month term of imprisonment). Ms. Beam’s crime was serious, but her sentence, in

a time of rapidly increasing rates of COVID-19, could become a death sentence.

That is not an appropriate penalty for Ms. Beam’s conduct. Moreover, Ms. Beam is

not being released from prison without significant restrictions on her liberty.




                                         26
   Case 4:17-cr-00463-MHH-GMB Document 235 Filed 12/11/20 Page 27 of 28




                                      V.


      Accordingly, the Court reduces Ms. Beam’s sentence of imprisonment to time

served as of December 15, 2020 at 5:00 p.m. Ms. Beam shall serve a special period

of supervised release of 48 months pursuant to 18 U.S.C. § 3582(c)(1)(A)(i),

followed by her original 120-month term of supervised release.


      Upon release from FCI Aliceville, Ms. Beam shall self-quarantine at her

approved residence for 10 days, except for necessary medical treatment and only

upon prior notice and approval by the probation officer, except in a true emergency.

Upon completion of her quarantine, Ms. Beam shall be placed on location

monitoring for a period of 10 months. Ms. Beam must comply with all requirements

of the location monitoring program and must pay for the cost of monitoring unless

the probation office determines she does not have the ability to do so. The form of

location monitoring technology used to monitor her will be at the discretion of the

probation officer. Ms. Beam must have access to a telephone with video capabilities

to allow her to communicate with her probation officer. The standard conditions of

supervised release of record in this Court and the special conditions imposed at the

time of sentencing shall apply during Ms. Beam’s special term of supervision.




                                        27
Case 4:17-cr-00463-MHH-GMB Document 235 Filed 12/11/20 Page 28 of 28




  DONE and ORDERED this December 11, 2020.


                            _________________________________
                            MADELINE HUGHES HAIKALA
                            UNITED STATES DISTRICT JUDGE




                                28
